DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Group I (claims 1,2, and 4-7) and III (claim 15) lack unit of invention because even though the inventions of these groups require the technical feature of a sample holder comprising: a substrate, a sensing chamber, a sample reception area, a sensing area, and a waste chamber this technical feature is not a special technical feature as it does not make contribution over the prior art in view of Garcia da Fonseca et al (US 20130074962 A1; hereinafter “Garcia”) in view of Moura Pires de Andrade Tenreiro et al (US 20180280969 A1; hereinafter “Moura”; foreign priority filed 12/16/2015).  Garcia teaches a method for preparing a substrate (Garcia; para [69]; device 2 is provided on a disc-shaped substrate) comprising a sample reception area and a sensing area (Garcia; Fig. 3a, 4; examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers), the substrate being positioned in a sensing chamber (Garcia; para [62]; fluid handling structures are formed in a substrate layer by layer; examiner notes that the detection chamber is one of the fluid handling structures), the method comprising the steps of: applying a sample to the sample reception area, the sample comprising a liquid part having a first density and a sample part having a second density being higher than the first density (Garcia; para [86]; liquid, e.g. plasma, from the conduit 36 is mixed with the liquid, e.g. dilutant, from the outlet conduit 106 before it proceeds to the detection chambers 12; examiner notes prior to the sample 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner notes that pending how claim 15 is amended during prosecution, that upon determination of allowable subject matter in group I, that group III may be rejoined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application EP 16167956.8, filed on 5/1/2017.

Response to Amendment
The amendments and remarks, filed on 10/20/2021, has been entered. The previous prior art rejection is removed and a new prior art rejection is applied.
The amendments and remarks, filed on 10/21/2021, has been entered.  The claim amendments overcome the 112(b) rejection of claims 4 and 7.  The claim amendments overcome the previous drawing objection and the drawing rejection is removed. 

Claim Status


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sensing chamber” in line 2.  It is unclear as to how the method is sensing the sample.  Specifically, is there a structure that provides the “sensing” functionality?  Can the sample be sensed visually?  Claims 2 and 4-7 are rejected by virtue of dependency on claim 1. 
Claim 1 recites the limitation “a gas pressure inside the sensing chamber increase” in line 12.  It is unclear as to what component/structure increases the gas pressure.  Further, it is unclear what gas the applicant is referring to.  Is the applicant referring to the vapor pressure of the liquid sample, atmospheric gas pressure, or external gases in the system?  Claims 2 and 4-7 are rejected by virtue of dependency on claim 1. 
Claim 4 recites the limitation “sample at the sample reception area to the waste chamber from the sensing chamber comprises providing a suction force acting towards the waste chamber” in lines 2-4.  It is unclear as to what structure provides the chamber with “suction force”.  Is there a pump or 
Claim 7 recites the limitation “a force component” in lines 3-4.  It is unclear as to what force the applicant is referring to.  Specifically, is this the suction force, capillary force, or gas pressure? 
Claim 7 recites the limitation “where the force component exceeds a second centrifugal force acting on the sample during rotation at the second rotational frequency whereas a first centrifugal force acting on the sample during rotation at the first rotational frequency exceeds the force component” in lines 3-6.  It is unclear as to how the force component is related to the both second and first centrifugal force.  Specifically, the claims are drawn to the method of preparing a substrate and the second rotational frequency is the step proceeding the first centrifugal force.  How is the force component applied to both the first and second centrifugal force if they are not occurring simultaneously? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia da Fonseca et al (US 20130074962 A1; hereinafter “Garcia”) in view of Moura Pires de Andrade Tenreiro et al (US 20180280969 A1; hereinafter “Moura”; foreign priority filed 12/16/2015).
Regarding claim 1, Garcia teaches a method for preparing a substrate (Garcia; para [69]; device 2 is provided on a disc-shaped substrate) comprising a sample reception area and a sensing area (Garcia; Fig. 3a, 4; examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers), the substrate being positioned in a sensing chamber (Garcia; para [62]; fluid handling structures are formed in a substrate layer by layer; examiner notes that the detection chamber is one of the fluid handling structures), the method comprising the steps of: 
- applying a sample to the sample reception area, the sample comprising a liquid part having a first density and a sample part having a second density being higher than the first density (Garcia; para 
- rotating, with a first rotational frequency, the substrate around a predetermined axis (Garcia; para [43]; Fig. 3a; microfluidic device 2 arranged for rotation about an axis 4), the sensing area being closer to the predetermined axis than the sample reception area (Garcia; Fig. 3a, 4; examiner notes that the sample reception area is interpreted as the lower portion of the detection chambers 12 and that the sensing area is upper portion of the detection chambers, thus the sample sensing area is closer to the axis); 
- during rotation, at least part of the liquid part travels from the sample reception area to the sensing area due to first capillary forces acting between the liquid part and the substrate (Garcia; para [6, 87]; Each outlet conduit is configured to urge liquid flow from the respective outlet port to the downstream portion by capillary action…the second spin, on re-acceleration, liquid, e.g. plasma, from the conduit 36 is mixed with the liquid, e.g. dilutant, from the outlet conduit 106 before it proceeds to the detection chambers 12); and  
- decreasing the rotational frequency to a second rotational frequency so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber to and transferring at least a portion of the sample remaining at the sample reception area to a waste chamber separate from the sensing chamber (Garcia; para [88]; Once the sample has been caused to flow across the detection chamber or structures 12 in this way, the device is again decelerated…During a third spin, upon re-acceleration of the device 2, liquid from the chamber 200 flows to the detection chamber or structures 12 to wash excess sample into the waste chamber 15). 
Garcia does not teach a gas pressure inside the sensing chamber increases so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber. 
However, Moura teaches an analogous art of a microfluidic device (Moura; Abstract) comprising a sensing chamber (Moura; para [255]; second chamber 14 is configured as a detection chamber) wherein a gas pressure inside the sensing chamber increases (Moura; para [266]; liquid flows towards the first chamber 14, a pressure of gas in the second chamber 14 increases) so that the increased gas pressure forces at least a portion of the sample out of the sensing chamber (Moura; para [343]; the gas in chamber 14c expands, forcing the liquid back into chamber 4c).  It would have been obvious to one of ordinary skill in the art to have modified the sensing chamber of Garcia to increase gas pressure forces as taught by Moura, because Moura teaches that. The increase gases expand to force liquid out of the detection chamber, thus transporting the sample (Moura; para [343]). 
Regarding claim 2, modified Garcia the method according to claim 1, wherein the step of the at least part of the liquid part traveling from the sample reception area to the sensing area comprises the at least part of the liquid part travelling inside channels inside the substrate (Garcia; para [70]; outlet of the supply chamber 10 is connected to the detection chamber 12 by a supply conduit 11; examiner notes that the lower portion comprises a supply conduit interpreted as the channels).
Regarding claim 6, modified Garcia the method according to claim 1, wherein the step of removing the at least a portion of the sample is performed by creating a constant flow of the sample in an area further away from the predetermined axis than the substrate (Garcia; para [93]; it is desirable for flow conditions in the detection chambers 12 to be consistent over time, e.g. to have substantially constant flow rates; examiner notes the sample moves from one detection chamber to another downstream to the waste chamber which is further away from the predetermined axis).
Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Moura, and in further view of Battrell et al (US 20100112723 A1; hereinafter “Battrell”). 
Regarding claim 4, modified Garcia the method according to claim 1, wherein the step of transferring the at least a portion of the sample at the sample reception area to the waste chamber from the sensing chamber (Garcia; para [70]; The detection chamber 12, in turn is connected to a waste chamber 15).  
Modified Garcia does not teach providing a suction force acting towards the waste chamber.
However, Battrell teaches an analogous art of a microfluidic cartridge (Battrell; Abstract) comprising a waste chamber (Battrell; para [37, 167]; waste or effluent chamber) providing a suction force acting towards the waste chamber (Battrell; para [45, 85]; a suction pressure pulse is generated applied downstream).  It would have been obvious to one of ordinary skill in the art to have modified the waste chamber to of modified Garcia to provide a suction force as taught by Battrell, because Battrell teaches that the suction force overcomes capillary stops (Battrell; para [112]). 
Regarding claim 5, modified Garcia the method according to claim 4, wherein the step of transferring the at least a portion of the sample at the sample reception area to the waste chamber from the sensing chamber comprises transferring the at least a portion of the sample from the sensing chamber into a first conduit (Garcia; para [95] the detection chamber connects to the conduit waste 52).
Regarding claim 7, modified Garcia the method according to claim 5, wherein the first conduit exerts a second capillary force on the sample (Garcia; para [6]; outlet conduit is configured to urge liquid flow from the respective outlet port to the downstream portion by capillary action), the second capillary force having a force component directed towards the predetermined axis of rotation (Garcia; Fig. 4; examiner notes that the capillary force is directed towards the predetermined axis as it moves downstream to the waste chamber 15, each conduit 50 moves towards the axis before the next detection chamber 12), where the force component exceeds a second centrifugal force acting on the sample during rotation at the second rotational frequency whereas a first centrifugal force acting on the sample during rotation at the first rotational frequency exceeds the force component (Garcia; para [14]; 

Response to Arguments
Applicant’s arguments filed, 10/20/2021,have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant arguments, on pages 16-17, the applicant argues that claim 15 should be rejoined and examined as part of elected group I.  Examiner respectfully disagrees.  Examiner indicates that claim 15, group III, is restricted and discussed above in the “Election/Restriction” section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798